UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



DICK ANTHONY HELLER, et al.,

       Plaintiffs,
               v.                                          Civil Action No. 08-1289 (JEB)
THE DISTRICT OF COLUMBIA, et al.,

       Defendants.


                                  MEMORANDUM OPINION

       In this successor suit to District of Columbia v. Heller, 554 U.S. 570 (2008), Plaintiffs

Dick Anthony Heller and others bring a Second Amendment challenge to a long list of D.C.

restrictions on gun ownership. After lengthy proceedings before the original district court judge,

the Court of Appeals for the D.C. Circuit remanded the matter for this Court to consider the

constitutionality of certain of these provisions. In preparation for trial, Plaintiffs now separately

move in limine to exclude three of Defendants’ proposed experts – Mark D. Jones, Cathy L.

Lanier, and Joseph J. Vince, Jr. – arguing both that their expert reports fall short of the disclosure

requirements under Fed. R. Civ. P. 26(a) and that their proposed testimony is too unreliable to be

admitted under Fed. R. Evid. 702. While the reports may not be paragons, they are sufficient to

withstand Plaintiffs’ Motions.

I.     Background

       Very soon after the Supreme Court invalidated D.C.’s handgun ban in Heller, the City

Council imposed new restrictions on gun ownership, chiefly through a series of registration

requirements. Plaintiffs then immediately filed this action, claiming that these new restrictions

still violated the Second Amendment and were in excess of the District’s home-rule authority.

                                                  1
Judge Ricardo M. Urbina, to whom this case was previously assigned, ultimately granted

summary judgment to the District, see Heller v. District of Columbia, 698 F. Supp. 2d 179

(D.D.C. 2010), but the D.C. Circuit reversed his decision in part and remanded the case to this

Court for further consideration of certain of the registration requirements for handguns and all

registration requirements for long guns. See Heller v. District of Columbia, 670 F.3d 1244, 1260

(D.C. Cir. 2011). After additional amendments to the Complaint, the parties began discovery,

which is to conclude July 31, 2013. See Minute Order, June 27, 2013.

       On April 19, 2013, the District served Plaintiffs with expert disclosures pursuant to Fed.

R. Civ. P. 26(a)(2), identifying Mark D. Jones, Cathy L. Lanier, and Joseph J. Vince, Jr. as

expert witnesses. See Opp. at 2. Jones is “a former agent for the U.S. Bureau of Alcohol,

Tobacco, Firearms and Explosives (“ATF”), with more than 30 years[’] experience in law

enforcement, who was assigned to the District of Columbia for more than [seven] years and has

participated in more than 100 Federal, state, and local law-enforcement arrests involving

unlawful firearms possession, illegal firearms trafficking, misuse of firearms, and firearm-related

violence.” See Opp. at 2 (citing Mot. to Strike Expert Testimony of Mark D. Jones, Exh. 1

(Expert Report of Mark D. Jones) at 1). He proffers opinions on the importance of the one-gun-

per-thirty-day-period limitation, the in-person registration and renewal requirements, the safety

and training requirements, and the requirement to inform law-enforcement officials of the sale,

transfer, or loss of ownership of a firearm. See id. Lanier is “the Chief of Police for the

Metropolitan Police Department of the District of Columbia (“MPD”), with over 20 years of

law-enforcement experience (all of it in the District) and is responsible for overseeing MPD’s

efforts to prevent gun violence, and arrest and prosecute violent criminal offenders.” See Opp. at

2 (citing Mot. to Strike Expert Testimony of Cathy L. Lanier, Exh. 1 (Expert Report of Cathy L.



                                                 2
Lanier) at 1). She opines about law-enforcement challenges unique to the District and about the

importance of in-person background checks, safety and training requirements, and registration

certificates. See id. Vince is “also a former ATF agent with nearly 30 years[’] experience

investigating the illegal trafficking of firearms and the diversion of firearms for illegal purposes.”

See Opp. at 2 (citing Mot. to Strike Expert Testimony of Joseph J. Vince, Jr., Exh. 1 (Expert

Report of Joseph J. Vince, Jr.) at 1). Vince opines regarding the benefits and burdens of several

of the registration requirements, including long-gun registration, the thirty-day rule, in-person

registration and renewal, safety training, and the notification obligation. See id.

       Plaintiffs now move in limine to strike the reports and exclude the proposed expert

testimony. Although Plaintiffs’ Motions were filed before any of Defendants’ experts could be

deposed, the parties have represented to the Court in a conference call on June 27, 2013, that

these depositions have now taken place.

II.    Analysis

       Plaintiffs challenge Defendants’ proposed expert testimony under two similar, but

distinct, legal regimes. First, Plaintiffs assert that Defendants’ expert reports fail to comply with

the disclosure requirements of Fed. R. Civ. P. 26(a). Second, they contend that the proposed

expert testimony fails to meet the reliability requirements of Fed. R. Evid. 702 and Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). The Court will consider each in turn.

       A. Rule 26(a)

       Plaintiffs first argue that Defendants’ proposed expert testimony must be struck because

the disclosure statements they served for Jones, Lanier, and Vince do not satisfy the requirements

of Fed. R. Civ. P. 26(a). Each expert report, in Plaintiffs’ view, “is devoid of ‘facts or data

considered by the witness’ in forming his ‘opinions.’” See Jones Mot. to Strike at 5 (quoting



                                                  3
Fed. R. Civ. P. 26(a)(2)(B)); Lanier Mot. to Strike at 5; Vince Mot. to Strike at 5. Defendants

take issue with this characterization, contending that “each of the challenged reports is rife with

facts and data.” See Opp. at 6. Defendants have the better of this argument: while the expert

reports may be terse, they provide sufficient information to comply with the goals and

requirements of Rule 26(a).

       Fed. R. Civ. P. 26(a)(2) provides that a “party must disclose to the other parties the

identity of any witness it may use at trial to present evidence under Federal Rule of Evidence

702, 703, or 705.” Id. Disclosures must ordinarily be supplemented by a written report,

prepared and signed by the witness, including the substance of the opinions the expert plans to

offer and the facts and data he relies upon. Id. For proposed experts who regularly provide

expert testimony or have been specifically retained to do so, the report must also detail the

witness’s qualifications, his past history as an expert, and his compensation. Id. “The purpose of

Rule 26(a)(2) is to prevent unfair surprise at trial and to permit the opposing party to prepare

rebuttal reports, to depose the expert in advance of trial, and to prepare for depositions and cross-

examinations at trial.” Minebea Co., Ltd. v. Papst, 231 F.R.D. 3, 5-6 (D.D.C. 2005); see also

Muldrow ex rel. Estate of Muldrow v. Re-Direct, Inc., 493 F.3d 160, 167 (D.C. Cir. 2007) (“The

purpose of the rule is to eliminate ‘unfair surprise to the opposing party.’”) (quoting Sylla-

Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 284 (8th Cir. 1995)).

       Under Rule 37(c)(1), if a party fails to comply with these disclosure requirements, “the

party is not allowed to use that . . . witness to supply evidence on a motion, at a hearing, or at a

trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “In

addition to or instead of this sanction,” courts may provide alternative sanctions, including




                                                  4
informing the jury of the party’s failure, awarding costs and attorney fees to the prejudiced party,

or any of the other sanctions listed in Rule 37(b)(2)(A)(i)-(vi). Id.

       The reports here do comply with the requirements of Rule 26(a)(2). Each contains a

complete list of the expert’s opinions and the “facts and data considered by the witness.” See

Rule 26(a)(2). For example, the Vince report outlines each of his opinions and provides a

comprehensive list of documents he reviewed in reaching such opinions. See Vince Report at 2.

He goes on to state that “[t]he opinions that I articulate in this report are based on my experience,

my review of numerous studies and books, the District of Columbia’s firearms laws and

regulations, and discovery materials from this case made available to me. The materials I used to

formulate my opinions are listed above.” See id. Jones and Lanier make identical claims. See

Jones Report at 4; Lanier Report at 2. Each expert further describes – at great length – the

experience he or she drew upon in reaching these opinions. See Jones Report at 1-3; Lanier

Report at 1-2; Vince Report at 1-2, 8-10. Because all of these experts explain their experience

and the knowledge they have accumulated over many years in the field, the reports provide

Plaintiffs with precisely the kind of notice envisioned by Rule 26(a) – notice sufficient to

“prevent unfair surprise at trial and to permit the opposing party to prepare rebuttal reports, to

depose the expert in advance of trial, and to prepare for depositions and cross-examinations at

trial.” Minebea Co., 231 F.R.D. at 5-6.

       Other courts within this jurisdiction have arrived at similar conclusions, rejecting the idea

that “an expert report must be sufficiently complete that no deposition of the expert should be

needed to prepare to cross examine him,” and denying motions to strike expert testimony where

the expert’s “opinions . . . are all in the report and [the opposing party] had the opportunity to

depose [the expert] to examine more fully the bases for his opinions.” Evans v. Washington



                                                  5
Metro. Area Transit Auth., 674 F. Supp. 2d 175, 180-81 (D.D.C. 2009) (emphasis removed).

Indeed, the D.C. Circuit has clearly stated that Rule 26 “‘does not limit an expert’s testimony

simply to reading his report. . . . The rule contemplates that the expert will supplement, elaborate

upon, [and] explain . . . his report’ in his oral testimony.” Muldrow, 493 F.3d at 167 (quoting

Thompson v. Doane Pet Care Co., 470 F.3d 1201, 1203 (6th Cir. 2006) (alteration in original)).

The expert report, then, is not the end of the road, but a means of providing adequate notice to

the other side to enable it to challenge the expert’s opinions and prepare to put on expert

testimony of its own.

       In this case, Plaintiffs have had an opportunity to depose these experts and examine more

fully the bases for their opinions. They will also be able to present opposing lay and expert

testimony, as well as have the opportunity, absent summary judgment, to cross-examine

Defendants’ experts at trial. Where Defendants have provided adequate notice of the opinions

they expect these experts to offer and Plaintiffs have had and continue to have opportunities to

challenge these conclusions, the goals of Rule 26(a) are satisfied, and there is no basis for

striking the reports and preventing these experts from testifying.

       B. Daubert and Rule 702

       Plaintiffs next argue that the proposed testimony of Lanier, Jones, and Vince must be

excluded under Rule 702 because none of the opinions is “‘the product of reliable principles and

methods,’” nor have the experts “‘applied the principles and methods reliably to the facts of the

case,’” their opinions instead being “‘nothing more than the expression of . . . personal

legislative policy preferences or subjective conclusions.’” See Lanier Mot. to Strike at 8

(quoting Estate of Gaither ex rel. Gaither v. District of Columbia, 831 F. Supp. 2d 56, 61 (D.D.C.

2011); Jones Mot. to Strike at 6; Vince Mot. to Strike at 5. Plaintiffs further contend that the



                                                 6
proposed expert testimony must be excluded because it is not “the kind[] of evidence that the

District must present [according to the D.C. Circuit’s opinion remanding the case] to attempt to

justify the District’s firearms registration requirements.” See Rep. at 3 (emphasis removed).

Neither argument is availing.

       A district court has “‘broad discretion in determining whether to admit or exclude expert

testimony.’” United States ex rel. Miller v. Bill Harbert Int’l Constr., Inc., 608 F.3d 871, 895

(D.C. Cir. 2010) (quoting United States v. Gatling, 96 F.3d 1511, 1523 (D.C. Cir. 1996)).

Federal Rule of Evidence 702, which governs the admissibility of such testimony, provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:

                       (a) the expert’s scientific, technical, or other specialized
                       knowledge will help the trier of fact to understand the
                       evidence or to determine a fact in issue;
                       (b) the testimony is based on sufficient facts or data;
                       (c) the testimony is the product of reliable principles and
                       methods; and
                       (d) the expert has reliably applied the principles and
                       methods to the facts of the case.

Under Rule 702, trial courts are required to act as gatekeepers who may only admit expert

testimony if it is both relevant and reliable. See Daubert, 509 U.S. at 589; Kumho Tire Co., Ltd.

v. Carmichael, 526 U.S. 137, 141 (1999) (applying Daubert’s holding to non-scientific expert

testimony).

       Expert testimony is relevant if it will assist the trier of fact to understand the evidence

presented. See Fed. R. Evid. 401, 702; see also Daubert, 509 U.S. at 592-93 (citing Fed. R. Evid.

104(a)); Kumho, 526 U.S. at 141. While the way in which “reliability is evaluated may vary

from case to case,” United States v. Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004) (en banc), in

all cases, “[t]he trial judge . . . must find that [the proffered testimony] is properly grounded,

                                                   7
well-reasoned and not speculative before it can be admitted.” Fed. R. Evid. 702 advisory

committee’s note. The trial judge has “considerable leeway in deciding in a particular case how

to go about determining whether particular expert testimony is reliable.” Kumho, 526 U.S. at

152; see also Groobert v. Pres. and Dirs. of Georgetown Coll., 219 F. Supp. 2d 1, 7 (D.D.C.

2002) (describing standard set forth in Rule 702 as “a liberal and flexible one”) (internal citation

omitted).

       “In considering Rule 702 motions, the court assumes only a ‘limited gate-keep[ing] role’

directed at excluding expert testimony that is based upon ‘subjective belief’ or ‘unsupported

speculation.’” Harris v. Koenig, 815 F. Supp. 2d 6, 8 (D.D.C. 2011) (quoting Ambrosini v.

Labarraque, 101 F.3d 129, 135-36 (D.C. Cir. 1996)). Courts are not permitted to “pass on the

merits of the expert’s scientific conclusions . . . [and] must refrain from ‘evaluat[ing] the

credibility of opposing experts and the persuasiveness of competing [] studies.’” Lakie v.

SmithKline Beecham, 965 F. Supp. 49, 54-55 (D.D.C. 1997) (quoting Ambrosini, 101 F.3d at

140). Further, courts have recognized that “it is an abuse of discretion to exclude testimony

simply because the trial court does not deem the proposed expert to be the best qualified or

because the proposed expert does not have the specialization that the court considers most

appropriate.” Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 782 (3d Cir. 1996). “Rejection of

an expert’s testimony is the exception rather than the rule.” Geico Cas. Co. v. Beauford, No. 05-

697, 2007 WL 2412974, at *3 (M.D. Fla. Aug. 21, 2007).

       While the Court’s role is admittedly limited, it cannot “toss the [sic] ‘the decision to

receive expert testimony . . . off to the jury under a let it all in philosophy.’” Boyar v. Korean

Air Lines Co., Ltd., 954 F. Supp. 4, 7 (D.D.C. 1996) (quoting Joy v. Bell Helicopter Textron

Inc., 999 F.2d 549, 569 (D.C. Cir. 1993)); see also Tyger Constr. Co. v. Pensacola Constr. Co.,



                                                  8
29 F.3d 137, 143 (4th Cir. 1994) (recognizing that “court may not abdicate its responsibility to

ensure that only properly admitted evidence is considered by the jury”); United States v. Libby,

461 F. Supp. 2d 3, 18 (D.D.C. 2006) (noting need for court to remain vigilant, as abdicating such

responsibility would “leave the gate this Court is obligated to protect unguarded and without a

sentry”).

       “The issue for the Court to determine is whether this is a case where [the expert’s]

assumptions amount to ‘rampant speculation’ and should be excluded, or whether his

assumptions merely represent a weak factual basis for his testimony that is appropriately

challenged on cross examination.” Boyar, 954 F. Supp. at 7; see also Daubert, 509 U.S. at 596

(“vigorous cross examination, presentation of contrary evidence, and careful instruction on the

burden of proof are the traditional and appropriate means of attacking shaky but admissible

evidence”). “A court may refuse to admit expert testimony if it concludes that ‘there is simply

too great an analytical gap between the data and the opinion proffered.’” Groobert, 219 F. Supp.

2d at 6 (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)). It is not proper, however,

for the Court to exclude expert testimony “merely because the factual bases for an expert’s

opinion are weak.” Joy, 999 F.2d at 567; see also U.S. v. Philip Morris USA Inc., No. 99-2496,

2004 WL 5643764, at *1 (D.D.C. July 29, 2004) (“[E]ven though the testimony of an expert

witness may carry little weight and little persuasiveness because of the weakness of its factual

underpinnings, that fact in and of itself does not render the testimony inadmissible.”) (citing

Little v. Nat’l R.R. Passenger Corp., 865 F.2d 1329 (D.C. Cir. 1998), and Polk v. Ford Motor

Co., 529 F.2d 259, 271 (8th Cir. 1976)).

       Daubert’s gatekeeping obligations apply to “all expert testimony, including testimony

based on technical or other specialized knowledge.” Clay v. Ford Motor Co., 215 F.3d 663, 667



                                                 9
(6th Cir. 2000) (citing Kumho Tire, 526 U.S. at 141) (emphasis in original). “In [some] cases,

the relevant reliability concerns may focus upon personal knowledge or experience . . . [as] there

are many different kinds of experts, and many different kinds of expertise.” Kumho Tire, 526

U.S. at 150. The trial court’s role, then “is to make certain that an expert, whether basing

testimony upon professional studies or personal experience, employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an expert in the relevant field,” but

“the law grants the trial judge broad latitude to determine” what reasonable measures of

reliability are in any given case. Id. at 152-53. This inquiry is not to be aimed at “the exhaustive

search for cosmic understanding but for the particularized resolution of legal disputes.” Daubert,

509 U.S. at 597. That said, “the unremarkable observation that an expert may be qualified by

experience does not mean that experience, standing alone, is a sufficient foundation rendering

reliable any conceivable opinion the expert may express. . . . Quite simply, under Rule 702, the

reliability criterion remains a discrete, independent, and important requirement for

admissibility.” Frazier, 387 F.3d at 1261 (emphasis in original).

        Each of the experts here uses the same methodology, one that has been approved by

courts in a variety of cases involving experts whose experience forms the basis of their opinions.

In each case, the expert “observed the relevant evidence” and “applied their specialized

knowledge” to the case at hand. Russell v. Whirlpool Corp., 702 F.3d 450, 457 (8th Cir. 2012).

Indeed, this methodology has been deemed reliable for a variety of types of experience-based

experts, including fire investigators, id., accident-reconstruction experts, Desrosiers v. Flight

International of Florida, Inc., 156 F.3d 952, 962 (9th Cir. 1998), and, most notably, law-

enforcement officials. See United States v. Walker, 657 F.3d 160, 176 (3d Cir. 2011).

        In Walker, the Third Circuit approved a trial judge’s admission of testimony from a law-



                                                  10
enforcement official who had worked as a narcotics investigator in Harrisburg, Pennsylvania, for

some thirty years. Id. The expert’s testimony regarding the geographic origins of cocaine

trafficked in Pennsylvania was based upon his experience “regularly particpat[ing] in

investigations involving the importation of cocaine . . . [speaking] with drug traffickers on a

daily basis . . . work[ing] with a variety of other law enforcement agencies . . . [and teaching]

courses and seminars on drug trafficking and drug identification.” Id. The Third Circuit held

“that [the expert’s] method for reaching these conclusions was reliable,” id., and noted that it

“ha[d] previously recognized that law enforcement officials can rely upon their specialized

knowledge or experience to offer expert testimony on various aspects of drug trafficking . . . [and

may] testify in a Hobbs Act case regarding whether goods had originally been produced in

another state.” Id. (citations omitted).

       Although the testimony at issue here concerns a different subject from the testimony at

issue in Walker, it is fundamentally of the same kind: a distinguished law-enforcement official

with a long history of specialized experience in a particular area opining on issues within that

particular area. Just as Walker involved an expert in drug trafficking testifying on the behavior

of drug traffickers, the experts here know gun trafficking and gun violence and seek to testify on

the behavior of gun owners and users in response to certain gun-control policies. This case is a

far cry from one where the opinion evidence “is connected to existing data only by the ipse dixit

of the expert,” such that “there is simply too great an analytical gap between the data and the

opinion proffered.” Joiner, 522 U.S. at 146.

       Indeed, it appears here that the opinion evidence is connected to the existing facts – the

registration requirements and the state of gun violence in the District – by a methodology

precisely contemplated by Daubert and Rule 702: each expert’s professional judgment obtained



                                                 11
through long experience in the field. Each of the reports specifically identifies this experience as

being the basis for the opinions proffered, and each provides some justification – in the form of

information gained from the expert’s relevant experience – for those opinions. See, e.g., Lanier

Report at 4-5 (supporting opinion that “[a]n initial in-person registration and background check

are the best means to verify an applicant’s eligibility to possess a firearm” with claim that “the

criminal background check performed by MPD, which is based on fingerprints, is more effective

than that performed by a gun dealer, which is merely based on a social security number [because

i]dentity theft is rampant, and gun dealers are not necessarily well trained in identifying false

documents”); Jones Report at 6 (opining that “[i]n my observation a well-regulated firearms

registration process increases the likelihood that law enforcement may successfully trace guns

they recover”).

       Plaintiffs’ concerns about the conclusions these experts’ experience led them to, and the

believability of those conclusions, go to the weight of the testimony and can be appropriately

addressed through cross-examination. See U.S. v. H&R Block, Inc., 831 F. Supp. 2d 27, 34

(D.D.C. 2011) (noting that “technical deficiencies that can be adequately explored on cross-

examination generally go to the weight, rather than the admissibility, of the evidence, unless the

methodological deficiencies are so sweeping or fundamental as to render the survey wholly

unreliable and therefore inadmissible”); see also Groobert, 219 F. Supp. 2d at 9 (recognizing that

“[t]he D.C. Circuit has stated that, ‘by attempting to evaluate the credibility of opposing experts

and the persuasiveness of competing studies, the district court conflate[s] the questions of the

admissibility of expert testimony and the weight appropriately to be accorded such testimony by

a factfinder’”) (quoting Ambrosini, 101 F.3d at 141); Barnes v. District of Columbia, --- F. Supp.

2d ---, 2013 WL 541148, at *20 (D.D.C. Feb. 14, 2013) (“If the District has an issue with how



                                                 12
Mr. Day classified certain late releases, it may address this on cross-examination.”); Harris v.

Koenig, 815 F. Supp. 2d 6, 10 (D.D.C. 2011) (“Whether or not [expert’s testimony] is based on

‘unreasonable assumptions’ will be determined at trial after full cross-examination.”); S.E.C. v.

Johnson, 525 F. Supp. 2d 70, 76 (D.D.C. 2007) (“It is for the jury, not the Court, to determine

whether [expert’s] opinions are suspect because the facts upon which he relied were shown to be

inaccurate or unproven”).

       Plaintiffs’ points regarding the D.C. Circuit’s directives on remand similarly go to the

weight of the evidence, not its admissibility, and are more appropriately raised on summary

judgment or at trial. Plaintiffs are correct in noting that the D.C. Circuit remanded this case “‘to

develop a more thorough factual record,’” Heller, 670 F.3d at 1260 (quoting Heller, 512 U.S. at

664-68), to allow the District to “present some meaningful evidence . . . to show a substantial

relationship between . . . the novel registration requirements and an important governmental

interest,” id. at 1259, and to present similar testimony regarding registration requirements for

long guns. Id. And while Plaintiffs may conceivably be correct that the expert testimony

proffered here is not exactly the kind sought by the D.C. Circuit, a motion in limine is neither the

time nor the place for those arguments. Essentially, Plaintiffs ask the Court to exclude the

proposed expert testimony because, they believe, such evidence is inadequate to make the

showing required by the D.C. Circuit to sustain the registration requirements under intermediate

scrutiny. In this sense, Plaintiffs seek to “cloak[] a motion for summary judgment in the form of

a motion in limine.” Williams v. Johnson, 747 F. Supp. 2d 10, 20 (D.D.C. 2010). In doing so,

they “misconstrue[] the purpose of [such] a motion, which should not be used to resolve factual

disputes among the parties.” Id.




                                                 13
       Plaintiffs are free to raise these arguments at summary judgment and, if need be, at trial.

“Even where an expert’s evidence is ruled admissible under the Daubert standards, a district

court remains free to decide that the evidence amounts to no more than a mere scintilla . . . [and]

remains free to grant summary judgment.” Hirsch v. CSX Transp., Inc., 656 F.3d 359, 362 (6th

Cir. 2011) (citing In re Paoli R.R. Yard PCB Litigation, 35 F.3d 717, 750 n.21 (3d Cir. 1994)).

If, at such a stage, the District cannot carry its burden of showing “a substantial relationship

between . . . the novel registration requirements and an important governmental interest,” Heller,

670 F.3d at 1259, the Court will resolve dispositive motions accordingly, but it will not do so

now.

       Finding the proposed testimony of Jones, Lanier, and Vince sufficiently reliable for

purposes of its admission, the Court will allow their reports and their testimony at trial to assist

the finder of fact in its evaluation of the evidence.

III.   Conclusion

       For the foregoing reasons, the Court will deny Plaintiffs’ Motions to Strike the testimony

of Cathy L. Lanier, Mark D. Jones, and Joseph J. Vince, Jr. A separate Order consistent with

this Opinion shall issue this day.

                                                        /s/ James E. Boasberg
                                                        JAMES E. BOASBERG
                                                        United States District Judge
Date: July 8, 2013




                                                  14